Citation Nr: 1041494	
Decision Date: 11/04/10    Archive Date: 11/12/10

DOCKET NO.  07-08 049	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Winston-Salem, North Carolina


THE ISSUES

1.  Entitlement to a rating in excess of 30 percent for service 
connected degenerative disc disease of the cervical spine.  

2.  Entitlement to a rating in excess of 20 percent for service 
connected lumbar sprain with degenerative disc disease.  

3.  Entitlement to a total disability rating based on individual 
unemployability due to service-connected disabilities (TDIU).


REPRESENTATION

Veteran represented by:	The American Legion




ATTORNEY FOR THE BOARD

Katie K. Molter


INTRODUCTION

The Veteran served on active duty from August 1957 to August 1959 
and from April 1961 to April 1979, including combat service in 
the Republic of Vietnam, and his decorations include Combat 
Infantryman Badge.

This matter is before the Board of Veterans' Appeals (Board) on 
appeal from a June 2003 rating decision by the RO.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the Veteran if 
further action is required.


REMAND

The Veteran filed claims for higher ratings for his cervical 
spine and low back disabilities in February 2003.  The most 
recent VA examination report associated with the claims file is 
dated in February 2007.  Since that time, the Veteran has 
reported that his cervical spine and low back disabilities have 
worsened.  As such, VA is required to afford him a 
contemporaneous VA examination to assess the current nature, 
extent and severity of his cervical spine and low back 
disabilities.  See Palczewski v. Nicholson, 21 Vet. App. 174, 181 
(2007); Snuffer v. Gober, 10 Vet. App. 400, 403 (1997); see also 
VAOPGCPREC 11-95 (1995), 60 Fed. Reg. 43186 (1995).  Thus, the 
Board has no discretion and must remand this claims.  

The Board also notes that the Veteran has received ongoing VA 
treatment for his spine conditions at the Fayetteville, North 
Carolina, VA Medical Center (VAMC).  The most recent treatment 
record associated with the claims file is dated in June 2006.  
The Board emphasizes that records generated by VA facilities that 
may have an impact on the adjudication of a claim are considered 
constructively in the possession of VA adjudicators during the 
consideration of a claim, regardless of whether those records are 
physically on file.  See Dunn v. West, 11 Vet. App. 462, 466-67 
(1998); Bell v. Derwinski, 2 Vet. App. 611, 613 (1992).  Hence, 
on remand, the RO must obtain all outstanding pertinent medical 
records from the Fayetteville VAMC.  

Finally, in an August 2007 record, the Veteran's private treating 
physician, Dr. Rene M. Kotzen, reported that the Veteran was 100 
percent disabled, in large part due to his cervical spine and low 
back disabilities.  The United States Court of Appeals for 
Veterans Claims (Court) has held that a request for TDIU, whether 
expressly raised by a Veteran or reasonably raised by the record, 
is not a separate claim for benefits, but is rather part of the 
adjudication of a claim for increased compensation.  Rice v. 
Shinseki, 22 Vet. App. 447 (2009).  Thus, when entitlement to 
TDIU is raised during the appeal of a rating for a disability, it 
is part of the claim or claims for benefits for the underlying 
disability.  Id at 454.

Accordingly, the case is REMANDED for the following action:

1.  Obtain all outstanding records of 
evaluation and/or treatment of the Veteran 
from the Fayetteville VAMC.  Specifically, 
records since June 2006 should be requested.  
The RO must follow the procedures set forth 
in 38 C.F.R. § 3.159(c) as to requesting 
records from Federal facilities.  All records 
and/or responses received should be 
associated with the claims file.

2.  After associating all outstanding records 
with the claims folder, the RO should 
schedule the Veteran for an appropriate VA 
examination to determine the nature, extent, 
frequency and severity of any orthopedic and 
neurologic impairment related to the 
Veteran's cervical spine and low back 
disabilities.  The claims folder should be 
made available to and reviewed by the 
examiner.

The examiner should identify all cervical 
spine and low back orthopedic pathology found 
to be present.  The examiner should conduct 
all indicated tests and studies, to include 
range of motion studies expressed in degrees 
and in relation to normal range of motion, and 
should describe any pain, weakened movement, 
excess fatigability, and incoordination 
present.  To the extent possible, the examiner 
should express any functional loss in terms of 
additional degrees of limited motion of the 
Veteran's cervical spine and low back.  

In addition, if possible, the examiner should 
state whether the cervical spine and/or low 
back disability are productive of any 
incapacitating episodes, which are defined as 
periods of acute signs and symptoms that 
require bed rest prescribed by a physician or 
treatment by a physician, and if so, the 
frequency and duration of those episodes.  

Further, the examiner should also discuss the 
nature and severity of any right or left-sided 
upper or lower extremity radiculopathy or 
neuropathy found to be present.  The examiner 
must also state whether the Veteran has bowel 
or bladder problems related to his low back 
disability.
   
The examiner must also indicate the impact the 
Veteran's cervical spine and low back 
disabilities has on his ability to secure or 
follow a substantially gainful occupation, 
both independently, in combination, and in the 
aggregate with the Veteran's service-connected 
diabetes mellitus.

All findings and conclusions should be set 
forth in a legible report. 

3.  Then readjudicate the Veteran's claims 
for higher rating for his service-connected 
cervical spine and low back disabilities, to 
specifically include whether separate 
compensable ratings are warranted for any 
upper or lower extremity neuropathy or 
radiculopathy.  In doing so, the RO must 
consider the criteria for rating cervical 
spine and low back disabilities in effect 
prior to September 26, 2003, and the criteria 
that became effective on that date.  The RO 
must also consider whether a TDIU is 
warranted.  If the benefits sought on appeal 
are not granted in full, the RO should issue 
the Veteran and his representative a 
supplemental statement of the case and 
provide the Veteran an opportunity to 
respond.

The Veteran has the right to submit additional evidence and 
argument on the matters the Board has remanded.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2009).


_________________________________________________
STEVEN D. REISS
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a decision 
of the Board on the merits of your appeal.  38 C.F.R. 
§ 20.1100(b) (2010).

